DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bolt threaded into the bolt holes with a nut screwed into the bolt must be shown or the features canceled from claims 12 and 17-20.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 46, line 1 – replace “an” with --and-- after “FIG. 4”.
Paragraph 48, line 4 – replace “mould” with --mold-- after “sand”.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
With regard to claim 1, there are multiple elements and steps that need to be separated by a line indentation,
Correction is required.

Claim 6 is objected to because of the following informalities:  Claim 6 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
With regard to claim 6, there are multiple elements and steps that need to be separated by a line indentation,
Correction is required.

Claim 6 is objected to because of the following informalities:
Line 4 – replace “the” before “sealing” with --a--.
Line 5 – add --and-- after “openings;”.
Line 8 – add --of the three openings-- after “pipe opening”.
Line 8 – replace “are” before “provided” with --is--.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunsman U.S. Patent No. 4,461,498 in view of Allert U.S. Patent No. 5,842,725.

With regard to claim 1, and as seen in Figure 3, Kunsman discloses a three-way clamp, comprising a clamp body (at 14B, 16B), wherein the clamp body comprises a first clamp shell (at 14B) and a second clamp shell (at 16B), and the first clamp shell and the second clamp shell are connected to or detached from each other (via 20, 21); each of the first clamp shell and the second clamp shell comprises three engaging portions (engaging portions at 22, 22, 22); each engaging portion of the three engaging portions comprises a first engaging ring, a second engaging ring, and an accommodating cavity for fixing a sealing component (see Figure 3 below).


    PNG
    media_image1.png
    388
    628
    media_image1.png
    Greyscale


Kunsman does not disclose that the first clamp shell is provided with an engaging claw, the second clamp shell is correspondingly provided with an engaging groove; the engaging claw comprises an engaging neck for being engaged into the engaging groove, and an engaging head connected to the engaging neck.  Allert teaches, as seen in Figures 3-4, that an end of a clamp can have an engaging claw (at 27) and the other end of the clamp can have an engaging groove (at 32) where the engaging claw has an engaging neck (at 26) and an engaging head (at 27) connected to the engaging neck to provide a simple method of joining two parts together in a detachable locking manner (see column 4, lines 25-28 and 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first clamp shell be provided with an engaging claw, the second clamp shell be correspondingly provided with an engaging groove; the engaging claw comprise an engaging neck for being engaged into the engaging groove, and an engaging head connected to the engaging neck to provide a simple method of joining two parts together in a detachable locking manner as taught by Allert.

With regard to claim 2, Kunsman in view of Allert disclose wherein a reserved space is provided between each pair of the three engaging portions (see Figure 3 of Kunsman above).

With regard to claim 3, Kunsman in view of Allert disclose wherein a width of the engaging head (at 27 of Figure 3 of Allert) is larger than a width of the engaging groove (at 32 – see Figure 4 of Allert).

With regard to claim 4, Kunsman in view of Allert disclose the claimed invention but do not expressly disclose that the clamp body is made of a cast iron.  
However, Kunsman discloses that the clamp body is formed from a suitable high strength metal or other material possessing the required mechanical strength (column 3, lines 23-28).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the clamp body be made of a cast iron as Kunsman discloses that the clamp body is formed from a suitable high strength metal or other material possessing the required mechanical strength and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 5, Kunsman in view of Allert disclose wherein bolt holes corresponding to one another are respectively provided on the first clamp shell and the second clamp shell (bolt holes thru 20 – see Figures 1 and 3 of Kunsman).

With regard to claim 14, Kunsman in view of Allert disclose wherein bolt holes corresponding to one another are respectively provided on the first clamp shell and the second clamp shell (bolt holes thru 20 – see Figures 1 and 3 of Kunsman).

With regard to claim 15, Kunsman in view of Allert disclose wherein bolt holes corresponding to one another are respectively provided on the first clamp shell and the second clamp shell (bolt holes thru 20 – see Figures 1 and 3 of Kunsman).

With regard to claim 16, Kunsman in view of Allert disclose wherein bolt holes corresponding to one another are respectively provided on the first clamp shell and the second clamp shell (bolt holes thru 20 – see Figures 1 and 3 of Kunsman).

Allowable Subject Matter
Claims 6-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 6-13 and 17-20, the prior art of record does not teach or suggest a connector prefabricated component comprising: a connecting pipe fixed in the clamp body; wherein the connecting pipe comprises three pipe openings; the three engaging portions and the three pipe openings are in a one-to-one correspondence; the accommodating cavity of the each engaging portion is mounted with the sealing component for sleeving each pipe opening of the three pipe openings; the sealing component comprises a pipe body, and the pipe body expands and retracts elastically; a first sealing ring and a second sealing ring are provided on an inner wall of the pipe body; and the each pipe opening are provided with a first engaging groove for being engaged with the first engaging ring and a sealing engaging groove for being engaged with the first sealing ring in combination with the three-way clamp of claims 1 and 5.

Conclusion
Harold, Ramm, Dole, Cygler, III ‘610, Tanaka, Brampton et al, Petroczky, Camp, Jr., Cygler, III ‘058, Lewis, Lee, Ibaraki and Inoue are being cited to show examples of the mechanical art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679